DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on December 20th, 2021, claim 20 has been amended. Claim 21 is newly added (previously addressed in prior Office Action). Claims 1-22 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 12-16, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cambridge Logic Ltd (WO 2017/203215 A1).
Regarding claims 1 and 12, Cambridge discloses a tilt detection system comprising:
a roulette wheel (see pg. 3, line 10, roulette wheel);

a display module comprising a plurality of light outputs (see pg. 23, lines 19-22, In response to calculating the angle and direction of tilt, the signal processor 202 may control the display to indicate one or both of the degree of tilt and the direction of tilt of the roulette wheelhead 3; a display such as a LCD or LED would have light outputs);
a processor communicatively coupled to the at least one inclination sensor and the display module (see pg. 16, lines 8-9, the signal processor 202 is coupled to memory 212 storing code (software) 216 for execution by the signal processor 202), and a memory comprising instruction that, when executed by the processor, cause the tilt detection system to at least:
obtain positional data from the at least one inclination sensor during operation of the roulette wheel (see pg. 16, lines 26-29, When the roulette wheelhead 3 rotates, the accelerometer 204 moves in a circular motion such that the accelerometer 204 experiences i) a downwards gravitational force due to gravity; and ii) an inwards centripetal acceleration);
determine tilt data based on the positional data, wherein the tilt data is indicative of inclination of the roulette wheel relative to a baseline (see pg. 18, lines 12-15, Figure 4b illustrates the gravitational field vector, g, and the centripetal acceleration vector, c, in the frame of reference of the roulette wheelhead 3 in the scenario whereby the roulette wheelhead 3 has been tilted, with an angle of tilt of the rotational axis of the wheelhead to the vertical of Φ);
determine a tilt status based on the tilt data (see pg. 23, lines 19-22, In response to calculating the angle and direction of tilt, the signal processor 202 may control the display to indicate one or both of the degree of tilt and the direction of tilt of the roulette wheelhead 3); and


Regarding claim 2, Cambridge discloses wherein the inclination sensor is removably placed on or within the rim of the roulette wheel (see fig. 4a-4c, shows accelerometer 204 located on a rim of the wheel; also see pg. 15, lines 13-21, accelerometer 204…accelerometers may be marketed as tilt-sensors, inclinometers, or electronic spirit-levels).

Regarding claim 3, Cambridge discloses wherein the activated plurality of lights identifies a position and an angle of tilt of the roulette wheel (see pg. 23, lines 19-22, In response to calculating the angle and direction of tilt, the signal processor 202 may control the display to indicate one or both of the degree of tilt and the direction of tilt of the roulette wheelhead 3; a display such as a LCD or LED would have light outputs).

Regarding claim 7, Cambridge discloses wherein the tilt data is determined in real-time and the display module continuously outputs the tilt status (see pg. 23, lines 19-22, In response to calculating the angle and direction of tilt, the signal processor 202 may control the display to indicate one or both of the degree of tilt and the direction of tilt of the roulette wheelhead 3; thus the tilt calculation is shown in real-time).

Regarding claim 8, Cambridge discloses wherein the positional data is two-dimensional or three-dimensional positional data (see pg. 15, lines 31-34, The accelerometer 204 provides single axis measurements (e.g. the accelerometer is a 1-axis accelerometer) or multi axis measurements (e.g. the accelerometer may be a 2- axis or 3-axis accelerometer).

Regarding claim 9, Cambridge discloses wherein the positional data is obtained continuously or at periodic intervals during the operation of the roulette wheel (see pg. 19, lines 8-10, The changing direction of the gravity vector referred to above causes sinusoidal variations in the acceleration measurements made by the accelerometer 204 with a period equal to the rotation period of the roulette wheelhead 3; such measurements would require continuous monitoring of the accelerometer data).

Regarding claims 10 and 21, Cambridge discloses wherein the tilt status indicates a leveled rim, a warning, or an error (see pg. 7, lines 33-35, Conveniently in such an approach the device may display the tilt angle and/or direction, for example as a vector on a display screen of a device).

Regarding claim 13, Cambridge discloses determining one or more of a date, time, cycle length, cycle number, ball speed, and ID number (see pg. 4, Iines 3-6, 'One method is to store the acceleration signal from an integral number of periods of rotation of the wheelhead and then, for example, use Fourier Series to calculate the signal component at the rotation frequency (period), in effect applying a very narrow band pass filter to the signal.'; see pg. 24, Iines 21-35, It will be appreciated from the above that whilst only an accelerometer 204 (of 1 or more axes) and the signal processor 202 (executing code 216) are required to detect variations of the accelerometer 204 which are synchronous with the rotation of the roulette wheelhead 3, the efficiency of computation and usefulness of the measurement may be increased by including information from other sources on the orientation and rotation speed of the roulette wheelhead 3. The information could be the known rotation speed or phase of the rotating body from the driving mechanism, the expected frictional deceleration, or it could come from sensors. Examples of sensors which can supplement the methods described herein are a rotary encoder 

Regarding claim 14, Cambridge discloses displaying a visual output of at least one of the positional data, the tilt data, and the tilt status on a computing device (see pg. 23, lines 19-22, In response to calculating the angle and direction of tilt, the signal processor 202 may control the display to indicate one or both of the degree of tilt and the direction of tilt of the roulette wheelhead 3).

Regarding claim 15, Cambridge discloses storing at least one of the positional data, the tilt data, and tilt status in a database (see pg. 23, lines 14-17, Additionally or alternatively, the signal processor 202 may transmit the calculated tilt angle/direction via the one or more interface 210 to a database (not shown in Figure 2) via a wired or wireless connection for storage therein. This enables a casino operator to maintain a historical record of the collected data).

Regarding claim 16, Cambridge discloses determining predictability metrics based on the at least one of the positional data, the tilt data, and tilt status stored in the database (see pg. 1, Iine 27 through pg. 2, Iine 5, It is desirable for casino operators that game results be uniformly distributed (meaning that all results are equally probable) and that for practical purposes the result be unpredictable (meaning that the result is independent of previous results and difficult to predict by observation of the position and speed of the rotor and ball, or difficult to influence by 

Regarding claim 19, Cambridge discloses adjusting the roulette wheel to a leveled state, in response to the tilt status (see pg. 8, lines 7-19, Additionally or alternatively to a display as described above the system may automatically control one or more levelling devices such as controllable jacks under the wheel. In one embodiment a wheel may be mounted on three supports, one of a fixed height and two comprising controllable jacks which may, for example, have a Bluetooth™ or other wireless connection to the computing device. Where such an arrangement is employed to automatically level the wheelhead it can be useful to establish an approximate calibration between the tilt angle and drive signal to a levelling device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cambridge Logic Ltd (WO 2017/203215 A1).
Regarding claim 17, Cambridge discloses the method of claim 16, wherein the predictability metrics are determined after an interval of time (see pg. 1, Iine 27 through pg. 2, Iine 5, ‘It is desirable for casino operators that game results be uniformly distributed (meaning that all results are equally probable) and that for practical purposes the result be unpredictable (meaning that the result is independent of previous results and difficult to predict by observation of the position and speed of the rotor and ball, or difficult to influence by dealer skill at setting up the rotor and ball at precise speeds). Uniform result distribution and unpredictability depend on the symmetry, cleanliness and condition of the bowl, the ball track, the rotor and the pockets. Damage or misalignment of the parts can cause either a non-uniformity or predictability of the result, or both. A perfectly constructed, maintained and operated roulette wheel will always produce a uniform distribution of random numbers, however the result may still be predictable.’; see pg. 23, Iines 14-17, ‘Additionally or alternatively, the signal processor 202 may transmit the calculated tilt angle/direction via the one or more interface 210 to a database (not shown in Figure 2) via a wired or wireless connection for storage therein. This enables a casino operator 
However, Cambridge fails to explicitly disclose wherein the predictability metrics are determined after a predetermined interval of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a predetermined interval of time to determine the metrics, rather than on an as-needed basis, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would have been to allow for a statistically significant amount of data to be collected before determining metrics, thereby increasing the overall accuracy from the data analysis.

Regarding claim 20, Cambridge discloses the method of claim 12, wherein the tilt status is determined after game cycles (Fig. 4a shows a baseline rotation, while Fig. 4b shows a tilted rotation; see pg. 7, Iines. 33-35, ‘Conveniently in such an approach the device may display the tilt angle and/or direction, for example as a vector on a display screen of a device.’; see pg. 17, Iines 17-26, ‘Figure 4a illustrates the scenario whereby the roulette wheelhead 3 is perfectly level. If the roulette wheelhead 3 is rotated at a constant speed in this scenario, and there are no disturbances, the accelerometer 204 on the rotating body will measure a constant vector: the sum of gravity and centripetal acceleration. Although the acceleration vector is changing and describing a circle in space (the centripetal component is radially outwards from the axis through the accelerometer), because the axes of the accelerometer 204 are rotating as well, the vector measured by the accelerometer is constant. Because the roulette wheelhead 3 is level, the accelerometer axes are rotating about a vertical axis and so the gravity vector also does not change in the frame of reference of the accelerometer 204.'; see pg. 18, Iines 8-15, ‘When the roulette wheelhead 3 has been tilted, with an angle of tilt of the rotational axis of the wheelhead to the vertical of Φ, |the roulette wheelhead 3 is not in a plane perpendicular to the local Φ.', pg. 23, Ins. 19-22, ‘As shown in Figure 2 the signal processor 202 may be coupled to a display 214. In response to calculating the angle and direction of tilt, the signal processor 202 may control the display to indicate one or both of the degree of tilt and the direction of tilt of the roulette wheelhead 3.'; the positional data from the accelerometer 204 is used to determine the angle of tilt of the rotor 3 of the wheel 100, where the tilt status may be displayed using the lights of the display screen 214).
However, Cambridge fails to explicitly disclose wherein the tilt status is determined after a defined plurality of game cycles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a defined plurality of game cycles to determine tilt status, rather than on a real-time basis, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would have been to allow for a statistically significant amount of data to be collected before determining the tilt status, thereby determining if the tilt status was from a one-time event (i.e. someone bumps the table) or if there is a consistent issue over time.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cambridge Logic Ltd (WO 2017/203215 A1) in view of Persson et al. (US 2018/0315276 A1).
Regarding claim 4, Cambridge discloses the tilt detection system of claim 1, further comprising identifying each inclination sensor (Fig. 4a-4c shows two accelerometers 204, which must be separately identified in order for the data to be useful; see pg. 15, Iines 23-29, ‘The accelerometer 204 may be coupled to the signal processor 202 by way of a wired connection 
However, Cambridge fails to explicitly disclose an identification chip associated with each inclination sensor.
Persson is in the field of casino gaming (Title and Abstract), solving the same problem of identifying specific sensor components ([0063]), teaches an identification chip associated with each inclination sensor ([0063]), 'several antennas are associated with each RFID reader. In one example, each such antenna is positioned so that at least a portion of each of the detection areas are overlapping. In a further embodiment, dice having RFID tags also comprise one or more accelerometers. In one example of such an embodiment, the accelerometers are configured to communicate with the dice recognition system’; the RFID tag is associated with the given accelerometer and can be used to identify said accelerometer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cambridge with the teachings of Persson for the purpose of an RFID tag/chip for identifying an accelerometer, thereby confirming exactly which accelerometer any of the data is being sent from (see Persson, pars. [0061], [0063]).

Claims 5, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cambridge Logic Ltd (WO 2017/203215 A1) in view of Beavers (US 2009/0124359 A1).
Regarding claims 5, 6, and 18, Cambridge discloses the tilt detection system and method as discussed above. However, Cambridge does not explicitly disclose wherein the light outputs are LEDs, wherein the tilt status displays at least one colored LED, and wherein 
Beavers is in the field of providing positional data for table games (Title and Abstract) and teaches wherein the light outputs are LEDs, wherein the tilt status displays at least one colored LED, and wherein activating the plurality of light outputs comprises illuminating one or more colored LED, each identifying a position and angle of the tilt of the roulette wheel (see Fig. 5; par. [0057], ‘Display apparatus 41.6 can be a Crystalfontz LCD model CFA2004A-YYB-JP available from Crystalfontz America Inc. of Valleyford, Wash. or other suitable displays’; par. [0059], ‘Alerting device 41.11 communicates information to supervisors discreetly and from a distance, such as in response to activation of a pedal by the dealer, or automatically by a table game system. In one exemplary embodiment, alerting device is a multi-color LED mounted at the rear of the capture device 41 and displays different colors, color combinations, or modulated patterns in order to communicate information to an observer.’; par. [0061], ‘The display apparatus of capture device 41 can be an LED display, an LCD display, a CRT display, or other suitable display.'). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cambridge with the teachings of Beavers for the purpose of using at least one colored LED as the light output, thereby reducing energy costs relative to other light outputs, while also displaying different colors, color combinations, or modulated patterns in order to communicate information to an observer (see Beavers, par. [0059]).

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cambridge Logic Ltd (WO 2017/203215 A1) in view of Rasmussen et al. (US 8,277,304 B1).
Regarding claims 11 and 22, Cambridge discloses the tilt detection system and method as discussed above. However, Cambridge does not explicitly disclose two or more stepper motors for leveling the roulette wheel in response to the tilt status.
.

Response to Arguments
Applicant's arguments filed December 20th, 2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Cambridge does not disclose a display module comprising a plurality of light outputs, the examiner disagrees. As noted in applicant’s remarks, Cambridge teaches a mobile phone positioned on the roulette wheel which can display an arrow indicating a direction and angle of tilt (see Remarks, pg. 5-6). This reads on the claim limitation because a mobile phone display would produce various light outputs. In this case, Cambridge’s mobile phone display would show a background color and an arrow in a different color thus In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s argument that Cambridge does not disclose obtaining positional data from the inclination sensor during operation of the roulette wheel, the examiner disagrees. Applicant further argues that Cambridge only discloses obtaining degree and direction of tilt of the roulette wheelhead. However, Cambridge does in fact teach obtaining positional data from the inclination sensor during operation of the roulette wheel (see pg. 18, lines 1-6, At a time t1, the accelerometer 204 has a position and orientation indicated by the solid line of the accelerometer 204. At a time t2, once the roulette wheelhead 3 has done half a revolution, the accelerometer 204 has a position and orientation indicated by the dashed line of the accelerometer 204). Thus, Cambridge teaches the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/5/2022